DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine et al. (US 20170110910).
As to claim 1, Zeine et al.’s figures 2,  4 and 8 show a wireless power receiver apparatus comprising: an energy storage device (420); a radio frequency (RF) transceiver including an antenna (480); energy harvester circuitry (490a, 455, 450, 440) coupled to the energy storage device and the RF transceiver; and control circuitry (410) coupled to the energy storage device, the RF transceiver, and the energy harvester circuitry, wherein the control circuitry is operable to: determine a power level of the energy storage device (battery power level); cause the RF transceiver to: establish a connection with a wireless power transmitter; generate, at a beacon frequency (fb), a beacon signal using the beacon signal generator (third step in figure 3 or step 810 and 820 in figure 8A, ¶0097); transmit, in a first time period, the beacon signal to the wireless power transmitter (in the period from step 810 to step 870), and responsive to the beacon signal receive, in a second time period (in the period from step 860 to step 870) different from the first time period,  a wireless power signal at a power frequency (fp) transmitted 
As to claim 3, Zeine et al.’s figures show that the RF transceiver includes a beacon coding module (462) coupled to: the beacon signal generator, and the antenna; and the control circuitry is operable to cause the RF transceiver to encode the beacon signal using the beacon coding module for transmission, at the f.sub.B and via the antenna, to the wireless power transmitter.
As to claim 4, Zeine et al.’s figures show an identification (ID) module (415) coupled to the control circuitry, wherein the ID module stores a client ID that uniquely identifies the wireless power receiver apparatus to the wireless power transmitter. 
As to claim 5, Zeine’s figures show that the control circuitry is operable to cause the RF transceiver to encode, using the beacon coding module, the client ID into the beacon signal. 
As to claim 6, Zeine et al.’s figures show a means for interfacing (490) the energy harvester circuitry for delivering a flow of electric current to one or more electronic components of a client device or system associated with the wireless power receiver apparatus. 
As to claim 7, Zeine et al.’s figures show at least one power converter (450) coupled to the means for interfacing, and configured to deliver a voltage regulated flow of electric current to the one or more electronic components of the client device. 
As to claim 8, Zeine et al.’s figures show a data interfacing means (470, 480, 490) coupled to at least one of: the energy harvester circuitry, and the control circuitry, and configured to transmit or receive a data signal to or from one or more electronic devices of a client device or system associated with the wireless power receiver apparatus.
As to claim 9, Zeine et al.’s figures show that the antenna is a single antenna.
As to claim 10, Zeine et al.’s figures show that the energy storage device includes at least one of: a battery, and a capacitor. 

As to claim 15, Zeine et al.’s figures show the step of causing the RF transceiver to transduce energy of the wireless power signal into an alternating current (AC) signal (Wireless Power Delivery to Subscribed Wireless Power Receiver, figure 2); transmitting the AC signal from the RF transceiver to a rectifier of the energy harvester circuitry (465, 455, 450, 440); and causing the energy harvester circuitry to deliver electric power to the energy storage device (420) as a direct current (DC) signal.
As to claim 17, the modified Zeine’ figures show that the step of transmitting the beacon signal comprises transmitting, at the f.sub.B and via the at least one antenna: a timing beacon signal, and a phase beacon signal, to the wireless power transmitter.
As to claim 20, the figures show the step of measuring a duration of the power signal received from the wireless power transmitter (steps 820 and 870 in figure 8B); and controlling communication or processing actions of the wireless power receiver according to the measured duration.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine et al. in view of Bennett (US 20100034238).
As to claim 11, Zeine et al.’s figure 3 shows a wireless power transmission system, comprising: an adaptively-phased antenna array (350 and antennas coupled to 330 and 340) having multiple radio frequency (RF) transceivers, a memory storage device (memory units, ¶0048).  Figure 3 fails to show that memory storage device stored client information.  However, Bennett’s figure 1 and ¶0055 teach a wireless power transmission system that comprises database (memory) storing client information.  Therefore, it would have been obvious to one having ordinary skill in the art to further include client information in Zeine et al.’s memory units for the purpose of ensuring proper communication and power transmitting.  The modified Zeine et al.’s figure further shows control circuitry (310) in communication with: the adaptively-phased antenna array, and the memory storage device, wherein the control circuitry is configured to: monitor the wireless power transmission environment to detect a beacon signal transmitted by a wireless power receiver client, wherein the beacon signal encodes identifying information of the wireless power receiver client; in response to detecting the beacon signal, determine whether the identifying information matches an entry stored in the memory storage device; and for the identifying information matching an entry stored in the memory storage device, direct the adaptively-phased antenna array to transmit, for a first duration, a wireless power signal to the wireless power receiver client (Bennett’s ¶0055), or for the identifying information not matching an entry stored in the memory storage device, direct the adaptively-phased antenna array to transmit, for a second 
As to claim 12, the figures show that the first duration is greater than the second duration.
As to claim 13, Zeine et al.’s figures show the control circuitry is further configured to change a duration (PS schedule, ¶0052, 0053) at which the adaptively-phased antenna array transmits the wireless power signal to cause the wireless power receiver client to change a frequency (BBS cycle) at which the beacon signal is transmitted. 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine et al. in view of Waters (US 20190184842).
As to claim 18, Zeine’s figures fail to show the step of performing a clear channel assessment (CCA) to determine whether an RF medium of a wireless power delivery environment in which the wireless power receiver is situated is idle.  However, Waters’ ¶0032 teach the step of performing a CCA to ensure that the wireless communication channel is not already occupied by other proximate communication system.  Therefore, it would have been obvious to one having ordinary skill in the art perform CCA in Zeine’s device for the purpose of ensuring that the wireless communication channel is not already occupied by other proximate communication system.
As to claim 19, the modified Zeine’s figures show the step of  in response to determining that the RF medium is idle: causing the RF transceiver to transmit (Send Beacon, figure 2), on an f.sub.B and via the at least one antenna, a short timing beacon and a phase beacon to the wireless power delivery environment; and monitoring (receives Beacon) a power frequency (f.sub.p) for the wireless power 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner Art Unit 2842